DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson-7008304 in view of Roston-10,493,390.
	Robinson discloses claims 21,27,33. A method of preparing a  blast cabinet 10 for blasting the surface of a workpiece 24 with blast particulate 18/20, the blast cabinet comprising: a housing 48; blast particulate 18/20 placed within the housing 48; a centrifuge media separator 30, including; a top panel 54; a bottom panel 56; an inner wall 42 extending downwardly from the top panel; an  outer wall 40 surrounding the inner wall 42 and extending between the top and bottom panels, the outer wall defining a truncated logarithmic spiral (col 5, line 51); the top panel, the bottom panel, inner wall, and outer wall collectively defining a passageway 32 and a central opening 36, the passageway having an inlet 34 and an outlet 38 and a transverse cross section which generally decreases (col 5, line 50, Fig 4) from the inlet to the outlet; an escape aperture 44 in the outer wall; and an air foil 50 adjacent the escape aperture, the air foil (Fig 3) extending from the outer wall in to the passageway a distance, (the air foil is mounted integrally or separately on outer wall extending into passageway col 5, lines 60-67 and can extend at angles from the wall and different configurations-col 6, lines 1-12) and blasting workpiece 24 with particulate.
	Robinson does not disclose the air foil distance being adjusted from the outer wall into passage according to correlation between distance and the mass of blast particulate.  However, Roston teaches a spiral 130 separation chamber (Fig 1,2- 105) with an upper wall 160, a lower wall 170, an inner wall and an outer wall defining a passageway/chamber 130 with an escape aperture 140 on outer wall that allows heavier/more mass particles to escape since the heavier mass particular will accumulate on the outer wall (col 4, line 65-col 5, line 15) and an air foil/blade 180 extending into passageway (col 5, line 41) wherein air foils 180 of different lengths can be used (col 5, line 57) or wherein the air foil 180 can be adjustable, relative to outer wall,  to adjust length (col 5, line 58).   Because the heavier mass particles, by centrifugal force, accumulate along outer wall and less heavier mass particles will be found closer to inner wall, the distance of foil 180 extending from outer wall into flow toward inner wall is a correlation to the mass of particles from the outer wall to inner wall being heavier mass to lighter mass, respectively.
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute the air foil of the spiral separating chamber of Robinson with an adjusting length/distance into flow air foil, as taught by Roston, in order to modulate air flow within spiral chamber (col 5, line 54) thereby increasing or decreasing air flow accordingly to eject particulates that have accumulated along outer wall (col 5, line 61) and capture more or less mass particles depending on distance from outer wall.
Robinson at Fig 3 shows the heavier blast media toward outer wall (just like Applicant’s Fig 5.)  Combining Robinson with the adjustable air foil of Rosten would allow air foil of Robinson to extend further into the chamber thereby including blast media with less mass (particles) to escape through aperture.  This teaching would motivate one of ordinary skill to adjust the length of the air foil of Robinson to adjust what blast media (mass size) is desired to escape through aperture. 
The particulars of claims 22,24-26,28,30-32,34,36-38 regarding the way the air foil is mounted (with slots, bracket, fasteners are slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claims 23,29,35 to have a gasket on slot would have been an obvious design expedient to seal the slot for better air flow control.  
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar blast devices with particle separation means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 13, 2022  
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723